DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a melt grid positioned above said reservoir, said melt grid configured to expose said solid polymer to a temperature sufficient to form a molten polymer from substantially all of said solid polymer and to deposit such that said molten polymer flows through said melt grid and is deposited into said reservoir” in claim 1, “the thermal isolation region comprising an isolation chamber disposed below said hopper, a lower wall, an outer wall coupled to the lower wall, an outlet in the lower wall, and a guide path that is aligned with the outlet, wherein the guide path receives molten polymer from the melt grid and directs the molten polymer into the reservoir” in claim 18, and “the thermal isolation region comprising an isolation chamber disposed below said hopper, a lower wall, an outer wall coupled to the lower wall, an internal air cavity, and a plurality of vent holes disposed along the outer wall that are open to said internal air cavity, wherein each of the plurality of vent holes permit air to enter the internal air cavity” in claim 19. The closest prior arts are Velinsky (US PG PUB 2004/0155022), Notzold (US PN 4,308,447), Clark (US PN 9,304,028), and Miller (US PN 6,175,101). The prior arts teach a melt grid to melt the solid thermoplastic . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754